Citation Nr: 1222698	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with psychosis (not otherwise specified), PTSD, major depression, and paranoid schizophrenia, the issue on the title page has been recharacterized as noted above.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing is associated with the claims file. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for a psychiatric disability.  

The Veteran contends that during service, he experienced in-service personal assaults by his Drill Instructor and "blanket assaults" by others in his unit.  His service treatment records (STRs) show one complaint of a bloody nose and treatment for a laceration above his left eye (which occurred while he was playing basketball).  A review of the Veteran's service personnel records (SPRs) show that he was disciplined and ultimately discharged, in part, due to his inability to get along with his superiors.  

Also of record are statements from the Veteran's sibling and two of his friends indicating they noticed a change in him after he returned from the military.  They indicated that prior to service he was "full of life" and "free spirited," but when he returned he was a changed man.  They described him as being closed off and withdrawn, and he began to abuse alcohol and drugs.  

Following service, the Veteran sought psychiatric treatment in the mid- to late-1990s, at which time he was diagnosed as having psychosis, not otherwise specified.  During that time frame, the Veteran did not report the alleged in-service personal assaults or other instance of trauma in service.  In September 1997, the Veteran underwent a VA psychiatric evaluation during which he reported the onset of his psychiatric problems as occurring in 1990.  He was diagnosed as having major depression with psychotic features, but no nexus opinion was provided.  

The Veteran is currently diagnosed as having PTSD and paranoid schizophrenia.  The RO has attempted to verify the Veteran's alleged stressors, but in an August 2009 formal finding, it indicated that it was unable to do so, and any addition attempts to corroborate these stressors would be futile.  

In terms of a claim of PTSD due to personal assault, evidence from sources other than a Veteran's service treatment records may corroborate a Veteran's account of an in-service stressor incident.  Evidence of behavior is one type of relevant evidence that may be found in alternate sources.  Examples of behavior changes that may constitute credible evidence of an in-service stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's claimed psychiatric disability.

2.  Thereafter, the RO should arrange for the Veteran to undergo an examination by a psychiatrist or psychologist. 

The claims files, to include a complete copy of this REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented psychosocial history and assertions.  Any indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on interview with the Veteran and review of the evidence of record, the examiner should render an opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder originated during active service or is otherwise etiologically related to the Veteran's active service. 

If the examiner diagnoses PTSD, he or she should identify the stressor(s) on which such diagnosis is based.  The examiner is reminded that when the claimed stressor is physical assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence, that the personal assault occurred; see 38 C.F.R. § 3.304(f)(3).  Accordingly, if the examiner associates current PTSD with physical assault during service, the examiner should specifically indicate whether the whether the Veteran manifested behavioral changes following the alleged assault that are indicative of the assault having occurred. 

The rationale for all opinions expressed should be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



